Citation Nr: 0000711	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-02 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for joint pain to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for rashes to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by memory problems, insomnia, and fatigue, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The veteran's spouse


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1990 to January 
1994.  He had service in the Southwest Asia theater of 
operations from August 5, 1990, to November 4, 1990, and he 
claims additional unverified service in the Southwest Asia 
theater of operations during the Persian Gulf war.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for joint pain, rashes, headaches, and 
disability manifested by memory problems, insomnia, and 
fatigue, all claimed as due to undiagnosed illness.  By a 
rating action in January 1999 service connection was granted 
for disability characterized as tension headaches.  
Accordingly that issue is not before the Board.  

In his substantive appeal received in February 1998 , the 
veteran claimed 100 percent disability, which may be 
interpreted as a claim for non service-connected pension.  
This claim has not been developed and is not currently before 
the Board.  However, the RO should respond appropriately to 
the veteran's claim.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  The veteran has been diagnosed as having nummular eczema, 
seasonal dermatitis, tinea cruris, and folliculitis. 

3.  The record is devoid of competent evidence of a medical 
nexus between any currently diagnosed skin disorder and a 
disease or injury during active service.  

4.  The record does not include objective evidence of 
indications of chronic disability manifested by symptoms of 
skin rash due to an undiagnosed illness.

5.  The veteran's allegation that he currently suffers from a 
chronic skin rash that was present in service of is otherwise 
related to service, or is related to an undiagnosed illness, 
is not supported by competent evidence that would render the 
claim plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
disability manifested by skin rash to include as resulting 
from an undiagnosed illness is not well grounded. 38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 and Supp. 1999); 38 C.F.R. §§  
3.303, 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are largely unavailable.  The report 
of the veteran's January 1994 separation examination reflects 
scattered ingrown hairs, noted especially on the arms and 
legs, and an infected, ingrown toe nail on the right first 
toe.  A nonspecific abnormality of the feet also was noted on 
clinical evaluation, which revealed no psychiatric 
abnormalities, or abnormalities of the spine and 
musculoskeletal system.  A hand written note on the report 
indicates the ingrown hair condition had resolved by April 
1994.

Also of record are private medical reports dated in September 
1995 which reflect a three month history of rash in the groin 
area and tender lesions on the buttock, both of which had 
been unresponsive to treatment with ointment.  On physical 
examination there was a sharply marginated erythema in the 
right and left groin areas.  The veteran had several inflamed 
cystic lesions on the buttocks, and several areas of post 
inflammatory hyperpigmentation on the lower leg.  It was also 
recorded that a "KOH" of the groin area was hypersensitive 
for hypha.  The impression was tinea cruris, and 
folliculitis. 

The veteran completed a Persian Gulf War environmental hazard 
exposure questionnaire in February 1997, indicating his 
belief that he was probably exposed to environmental hazards 
by being in a smokey area, although not enveloped, and by 
consuming food and drink that could have been contaminated by 
oil or smoke.  Specifically, the veteran believed he had been 
exposed to smoke from oil fires, cigarette smoke from others, 
diesel and or petrochemical fumes, other paints and or 
solvents and or petrochemical substances, as well as 
microwaves, and had skin exposure to diesel or other 
petrochemical fuel.  He gave a history of eating food other 
than what was provided by the armed forces, bathing in water 
other than what was provided by the armed forces, and 
immunization against anthrax and botulism.  The veteran 
reported the dates of his service in the Persian Gulf as July 
1992 to January 1993.  

A Persian Gulf Registry examination was conducted in April 
1997.  The list of symptoms included a leg rash with onset 
reported to have been in March 1993.  The pertinent diagnosis 
listed was seasonal dermatitis.  On specific dermatological 
evaluation conducted at that time the examiner noted a 
history of persistent rash for more than a year on the right 
lower leg.  The veteran also indicated that he had had a 
recurrent rash on the dorsal right hand over the previous 
year, most recently manifested a few months prior to 
examination.  With regard to the hand rash, eruptions 
reportedly began with small red bumps and resolved within a 
few days, with treatment with topical Benadryl.  At the time 
of examination the veteran had a subjective complaint of 
itching.  Physical examination revealed an erythematous, 
scaly patch on the right pre-tibial area, measuring 10 
centimeters by 10 centimeters.  The dorsal right hand was 
clear.  The diagnosis was nummular eczema.  Accompanying the 
examination report is a photograph of the veteran's right 
lower leg which appears to reflect an area below the knee in 
which no hair is evident. 

When the veteran testified at his February 1998 personal 
hearing at the RO he related that he had first noticed a skin 
rash in April 1995, a little more than one year after 
separation from service.  The symptoms were initially noted 
in the groin area later affecting his hand, and also, 
according to the veteran's wife, his lower legs.  In response 
to questioning the veteran indicated that the reason he 
believed his rash was related to Persian Gulf service was 
because he had developed rashes during boot camp.  At that 
time he had developed a full body rash after taking 
medication.  The symptoms lasted one and one half weeks.  The 
veteran believed the rash noted in boot camp reflected an 
allergic reaction.  According to his testimony he had no 
further skin problems during service.  The veteran also 
related that in 1995, along with the rash he had developed 
Herpes.  His wife testified that she believed the skin rash 
could also have been due to inoculations the veteran received 
for Persian Gulf service.  At the time of the hearing the 
veteran's current symptoms involved a hairless patch below 
the right knee, reportedly depicted in a photograph taken 
during his Persian Gulf Registry examination.  His wife 
stated that there were additional smaller areas in the same 
condition.

Legal Analysis

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that (1) became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) became manifest to a degree of 10 percent or 
more within the presumptive period prescribed under 
subsection (b) .

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. 

38 U.S.C.A. § 1117 (West Supp. 1999).

Implementing regulations, 38 C.F.R. § 3.317, provides that VA 
shall pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms including, but not limited to: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; (13) menstrual disorders; provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  For purposes of 
this section, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Also for purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d).

Initially, however, as with all claims for compensation, it 
must be determined whether the veteran has submitted a well- 
grounded claim.  A well-grounded claim for compensation under 
38 U.S.C.A. § 1117(a), and 38 C.F.R. § 3.317 for disability 
due to undiagnosed illness generally requires the submission 
of some evidence of: (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of an undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness. 
See VAOPGCPREC 4-99, at 9-10 (May 1999).

The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  With respect to 
the second, and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The second and third elements may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation. Id, at 10.

In this case the veteran has verified service in the 
Southwest Asia theater of operations during the Persian Gulf 
war, from August 5, 1990, to November 4, 1990.  
The record also reflects objective medical evidence of rash 
on multiple occasions subsequent to service.  In each of 
those instances the examiner has assigned a diagnosis to the 
symptoms; these include tinea cruris, seasonal dermatitis, 
folliculitis, and nummular eczema.  The veteran also reports 
recurrent symptoms of rash affecting his right hand which 
were not evident on any examination.  Although the veteran's 
lay statements are sufficient to establish the manifestation 
of recurrent signs or symptoms, and objective indications of 
chronic disability, for purposes of well groundedness, the 
record reflects no competent evidence of a medical nexus 
between the reported symptoms and undiagnosed illness.  While 
the General Counsel has noted that in some circumstances the 
relationship between symptoms and an undiagnosed illness is 
capable of proof by lay evidence alone, such is not the case 
in this instance, in which the etiology of the reported 
symptoms would not be capable of lay observation.  Inasmuch 
as nothing in the record would indicate that the veteran, who 
is not a medical professional, is capable of providing a 
nexus opinion relating his reported hand rash to an 
undiagnosed illness, the claim for disability manifested by 
skin rash attributable to undiagnosed illness lacks competent 
supporting evidence and is not plausible. 

With regard to direct service connection a plausible or well 
grounded claim requires evidence of (1) a medical diagnosis 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

Inasmuch as the medical records, both private and VA, reflect 
recurrent skin symptoms with diagnoses of nummular eczema, 
seasonal dermatitis, eczema and folliculitis, the evidence 
presents the first element of a well-grounded claim for 
service connection on a direct basis, a currently diagnosed 
disability.  However, available service medical records do 
not reflect any pertinent symptoms.  At the time of his 
physical examination for separation from service, the only 
skin related symptoms noted were ingrown hairs which were 
resolved by March 1994, three months after separation.  In 
fact, at his personal hearing the veteran testified that the 
only rash he experienced on active duty resolved within a 
short period, without developing into a chronic condition 
during service.  He has not presented any evidence or claim 
of a postservice continuity of symptomatology, inasmuch as he 
testified that he first noted the current symptoms in April 
1995, more than one year after service.  

Furthermore, there is no medical evidence or opinion that any 
current skin disorder is directly related to an injury or 
disease noted in service, to include alleged exposure to the 
various substances claimed by the veteran.  Although 
evidentiary assertions by the veteran must be accepted as 
true for purposes of determining whether a claim is well-
grounded, the exception to this principle is where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet.App. 19, 21 (1993).  As 
a lay person, the veteran is not qualified to provide a 
medical opinion relating his skin disorder to service.  See, 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Accordingly, the claim for service connection for a 
skin disability is not supported by competent evidence to 
render the claim well grounded.


ORDER

The claim for service connection for a skin disability on a 
direct basis and as due to undiagnosed illness is denied as 
not well-grounded.


REMAND

On preliminary review of the record it is noted that a list 
of outpatient treatment records dated in 1998 reflects 
treatment and evaluation at the VA Medical Center (VAMC) in 
Northampton, Massachusetts from September 1997 through 
December 1997.  The list refers to treatment on at least a 
dozen different dates for musculoskeletal, neurological, and 
psychological symptoms.  However, the claims folder includes 
only a one-page consultation sheet from the period between 
September 1997 and November 1997.  In this regard the U. S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
adjudicators are charged with constructive notice of 
documents generated by VA. Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA is charged with such notice even if the documents 
have not been made part of the record in a claim for 
benefits.  Therefore, appellate review of the issues of 
service connection for joint pain and disability manifested 
by memory problems, insomnia, and fatigue, will be deferred 
pending further development on remand.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the VAMC at 
Northampton, Massachusetts and request 
copies of the medical records reflecting 
treatment from September 1997 through 
December 1997, for association with the 
claims folder. 

2.  Following the completion of the above 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record.  In the event 
that it is determined that the veteran 
has submitted one or more well grounded 
claims for service connection, any 
additional development that is indicated 
should be conducted prior to a merits 
review of the claim(s) on the basis of 
all evidence and the applicable law and 
regulations.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 


